788 N.W.2d 17 (2010)
Carol DRAKE and Clellen Bury, Plaintiffs-Appellants,
v.
CITY OF BENTON HARBOR and Harbor Shores Community Redevelopment Corporation, Defendants-Appellees.
Docket No. 140685. COA No. 287502.
Supreme Court of Michigan.
September 15, 2010.

Order
On order of the Court, the application for leave to appeal the January 21, 2010 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether *18 the City of Benton Harbor may lease a portion of Jean Klock Park to Harbor Shores Community Redevelopment Corporation to develop 3 holes of a proposed 18-hole championship Jack Nicklaus golf course, without violating: (1) the restriction set forth in the 1917 deed; or (2) the January 27, 2004 consent judgment in an earlier lawsuit between the plaintiffs and the City relating to the City's sale of a portion of Jean Klock Park to Grand Boulevard Renaissance, LLC, for the construction of a residential development. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Municipal League and the Michigan Recreation and Park Association are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.